
	
		II
		109th CONGRESS
		2d Session
		S. 3069
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2006
			Mr. Dodd (for himself,
			 Mr. Byrd, Mr.
			 Conrad, Mr. DeWine,
			 Mr. Dorgan, Mr.
			 Johnson, Mr. Kennedy, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend section 2306 of title 38, United States Code, to
		  modify the furnishing of government markers for graves of veterans at private
		  cemeteries, and for other purposes.
	
	
		1.Modification of authorities
			 on provision of government markers for burials of veterans at private
			 cemeteries
			(a)Repeal of
			 Expiration of AuthoritySubsection (d) of section 2306 of title
			 38, United States Code, is amended by striking paragraph (3).
			(b)Provision of
			 Headstone or Marker
				(1)In
			 generalSuch subsection (d) is further amended—
					(A)in paragraph
			 (1)—
						(i)in
			 the first sentence, by striking Government marker and inserting
			 Government headstone or marker; and
						(ii)in
			 the second sentence, by inserting headstone or before
			 marker each place it appears; and
						(B)in paragraph (2),
			 by inserting headstone or before marker.
					(2)Conforming
			 amendmentSubsection (g)(3) of such section is amended by
			 inserting headstone or before marker.
				(c)Placement of
			 Headstone or MarkerThe second sentence of paragraph (1) of such
			 subsection (d), as amended by
			  subsection
			 (b)(1)(A)(ii) of this section, is further amended by inserting
			 before the period the following: , or, if placement on the grave is
			 impossible or impracticable, as close as possible to the grave within the
			 grounds of the cemetery in which the grave is located.
			(d)Delivery of
			 Headstone or MarkerParagraph (2) of such subsection (d), as
			 amended by 
			 subsection (b)(1)(B) of this section, is further amended by
			 inserting before the period the following: or to a receiving agent for
			 delivery to the cemetery.
			(e)Repeal of
			 Obsolete Report RequirementSuch subsection (d) is further
			 amended by striking paragraph (4).
			(f)Scope of
			 Headstones and Markers FurnishedSuch subsection (d) is further
			 amended by inserting after paragraph (2) the following new paragraph
			 (3):
				
					(3)In furnishing headstones and markers
				under this subsection, the Secretary shall permit the individual making the
				request for a headstone or marker to select among any headstone or marker in
				the complete product line of Government headstones and
				markers.
					.
			(g)Retroactive
			 Effective DateNotwithstanding subsection (d) of section 502 of
			 the Veterans Education and Benefits Expansion Act of 2001 (Public Law 107–103;
			 115 State 976), the amendments made to section 2306(d) of title 38, United
			 States Code, by such section 502 and subsections (a) through (e) of this
			 section shall take effect as of November 1, 1990, and shall apply with respect
			 to the graves of individuals dying on or after that date.
			
